Citation Nr: 0428027	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  02-05 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the appellant's claim that the character of his discharge 
from service is not a bar to VA compensation benefits.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan
INTRODUCTION

The appellant had active service from February 1963 to April 
1967.  

In administrative decisions dated in June 1967 and November 
1984 VA determined that the appellant was discharged under 
conditions considered to be dishonorable and that he was not 
entitled to any benefits under the law based on his period of 
service.  He was informed of the latter administrative 
decision by letter dated in November 1984, but did not 
perfect an appeal.  Therefore the decisions became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2002).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 RO determination that 
the appellant was discharges under conditions considered to 
be dishonorable and that he was not entitled to compensation 
or pension benefits based on his period of active duty.  In 
April 2002 statement of the case, the RO determined that no 
new and material evidence had been submitted to reopen this 
claim.  In January 2003 the appellant appeared and gave 
testimony at an RO hearing before the undersigned.  A 
transcript of this hearing is in the claims folder.  The 
Board remanded this case in August 2003 in order to assure 
compliance with provisions of the Veterans Claims Assistance 
Act of 2000The Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. 106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2004)).

Where the claim in question has been finally rejected at the 
RO level and not appealed, the statutes make clear that the 
Board has a jurisdictional responsibility to consider whether 
it was proper for a claim to be reopened, regardless of 
whether the previous action denying the claim was appealed to 
the Board.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001).  Thus, while the RO has determined that new and 
material evidence was submitted, the Board must make an 
independent determination as to that question.  


FINDING OF FACT

The evidence submitted since the last final VA determination 
of November 1984 that found the nature of the veteran's 
discharge to be a bar to VA compensation benefits does not 
raise a reasonable probability of changing the outcome of 
that determination.


CONCLUSION OF LAW

The additional evidence received since the unappealed VA 
determination of November 1984 that found that the veteran's 
discharge was a bar to VA compensation benefits is not new 
and material; and the veteran's claim that the character of 
his discharge from service is not a bar to VA compensation 
benefits is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The VCAA and implement regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) (2003) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

The record indicates that the RO informed the appellant of 
the provisions of the VCAA and its relevance to his current 
claim in letters dated in February 2004.  This letter, in 
conjunction with the statement of the case and the 
supplemental statement of the case informed the appellant of 
the evidence needed to substantiate his claims.  These 
letters also informed the appellant who was responsible for 
obtaining what evidence.  The VCAA notice letters told the 
appellant of his responsibility for submitting evidence, and 
thereby put him on notice to submit all such evidence in her 
possession.  

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  Id. 
119-20.  However, the Court's remedy was a remand so that the 
notice could be provided.  Id., 122-124.  The appellant 
essentially received that remedy when the RO provided notice 
in March 2004.  VA has thereby met its obligation to notify 
the appellant of the evidence needed to substantiate his 
claims and of what evidence he was responsible for obtaining. 
See Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

It does not appear from a review of the record that there is 
any evidence relevant to the issue currently on appeal but 
not yet associated with the claims folder.  In view of the 
above, the issue of whether new and material evidence has 
been received to reopen the appellant's claim that the 
character of his discharge from service is not a bar to VA 
compensation benefits is now ready for appellate 
determination.  

Finally, the Board notes that in order to implement the 
provisions of the VCAA, the Secretary of VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003). These regulations are applicable to claims 
pending on the date of enactment of the VCAA, but provisions 
related to reopening previously denied claims are only 
applicable to claims received on or after August 29, 2001. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Inasmuch as the veteran's 
request to reopen his claim for service connection for 
scoliosis was made in September 2001, the new regulations 
relative to reopening previously denied and final claims are 
applicable to this matter.  

The evidence that was of record at the time of the November 
1984 RO determination may be summarized.  In an RO 
determination of June 1967 it was noted that the appellant 
was discharged from the Marine Corps under other than 
honorable conditions.  It was further noted that during his 
period of service the appellant was court-martialed on four 
different occasions and that he was convicted at one summary 
court-martial and at three special court-martials.  His last 
conviction was rendered in November 1966 for the offense of 
sleeping on guard duty.  The place of this offense was 
Vietnam.  The 1966 court martial also found that the 
appellant demonstrated willful and persistent misconduct 
during his period of service.  It was concluded that the 
appellant's discharge from service was under dishonorable 
conditions and was a bar to benefits under the laws 
administered by VA.  

The record contains a copy of a letter to the appellant from 
the service department informing him that the Secretary of 
the Navy had decided in June 1977 that the claimant's 
discharge had been upgraded to a General Discharge.  In a May 
1978 determination the Department of Defense Discharge Review 
Program found that after review a preliminary determination 
had been made to the effect that the appellant would not 
qualify for an upgraded discharge under new uniform standards 
for discharge review.  The character of the appellant's 
discharge received under DOD-Special Discharge Review had not 
been changed.  

In a September 1984 statement the appellant discussed several 
of his periods of unauthorized absence and said in effect 
that his problems in this regard originally stemmed from a 
bad marriage while in service and that due to these original 
problems he was made a scapegoat whenever any problems came 
up in whatever company he was assigned to.  He also discussed 
the circumstances of other disciplinary actions, which he 
generally attributed to harassment by superiors.

The RO administrative decision of November 1984 noted that 
the veteran had received the standard campaign and service 
awards, including National Defense Service Medal, the Vietnam 
Service Medal, and the Vietnam Campaign Medal.  It was also 
noted that he had received 12 non judicial punishments for 
various offenses while in the military, including 
unauthorized absences, disrespect toward noncommissioned 
officers, disobedience of lawful orders, failure to pay 
debts, wrongful appropriation of property, and having an 
unclean rifle.  He was reported to have been convicted by one 
summary court martial and two special courts martial for 
failure to obey the lawful order of a noncommissioned 
officer, unauthorized absences, and for sleeping on post.  

The RO considered service department records showing a total 
of 125 days lost.  It was noted that he served in Vietnam 
from October 1965 to March 1967 and received four non-
judicial punishments and two special court martial 
convictions, including sleeping on post.  The RO also 
considered the June 1977 Special Discharge Review Board 
finding that the discharge should be upgraded to "General".  
However, the RO also considered the review conducted by the 
Naval Discharge Review Board in 1978, which found that the 
original characterization of service was warranted and that 
the appellant was not entitled to an upgraded discharge based 
on present service standards.  

The RO found that the evidence showed that the appellant was 
discharged as a result of willful and persistent misconduct.  
It was concluded that he had not been shown to have served 
meritoriously.  Therefore, his discharge from his period of 
service from February 16, 1963 to April 4, 1967 was 
considered to be under dishonorable conditions for the 
purposes of VA purposes and was a bar to payment of benefits.  
It was noted that the veteran was entitled to health care 
benefits for any disabilities determined to be service 
connected.  

Since the November 1984 administrative decision, a large 
number of clinical records have been associated with the 
claims folder.  These documented treatment for various 
disorders, to include coronary artery disease and diabetes 
mellitus.  

The recent evidence also includes copies of previously 
considered service department administrative documents 
pertaining to discharge review proceedings of June 1977, June 
1978, and August 1979.

During an RO hearing in August 2002 the appellant discussed 
the circumstances resulting in his 1967 undesirable discharge 
from service and his numerous attempts to have his discharge 
upgraded.  The veteran disputed such details in his record as 
the amount of time that he was absent without leave while in 
the service and he also discussed his various disabilities 
due to diabetes caused by Agent Orange exposure while in 
Vietnam.  The veteran also said that he had successfully 
gotten a VA home loan, but had been denied all VA 
compensation benefits, in particular benefits based on Agent 
Orange exposure.  

During a January 2003 hearing at the RO before the 
undersigned, the appellant asserted that his original 
discharge had been upgraded from undesirable to one of under 
honorable conditions and that this should qualify him for VA 
compensation benefits.  He also described the administrative 
process, which then determined that this discharge would not 
have been upgraded under historically consistent criteria for 
determining honorable service.  He again disputed the amount 
of time lost during service and also discussed the 
circumstances that originally resulted in his being absent 
without leave.  These circumstances involved trying to 
resolve marital difficulties.  

When the RO has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted. 38 
U.S.C.A. § 5108.

Under the version of 38 C.F.R. § 3.156 applicable to claims 
submitted on or after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released there from under conditions other than dishonorable. 
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d). A discharge or 
release from active service under conditions other than 
dishonorable is a prerequisite to entitlement to VA pension 
or compensation benefits. 38 U.S.C.A. § 101(18); 38 C.F.R. § 
3.12(a). "Discharge or release" is defined to include:

(A) retirement from the active military, 
naval, or air service, and

(B) the satisfactory completion of the 
period of active military, naval, or air 
service for which a person was obligated 
at the time of entry into such service in 
the case of a person who, due to 
enlistment or reenlistment, was not 
awarded a discharge or release from such 
period of service at the time of such 
completion thereof and who, at such time, 
would otherwise have been eligible for 
the award of a discharge or release under 
conditions other than dishonorable.

Under governing law, a discharge or release is considered to 
have been issued under dishonorable conditions in certain 
circumstances, specified in 38 C.F.R. § 3.12(b) to include 
sentence by a general court-martial; resignation of an 
officer for the good of the service; or as a deserter. Such 
discharge is a bar to the payment of benefits unless it is 
found that the person was insane at the time of committing 
the offense causing such discharge or release or unless 
otherwise specifically provided. See 38 U.S.C.A. § 5303(b); 
38 C.F.R. § 3.12(b).  A discharge under other than honorable 
conditions will be considered to have been issued under 
dishonorable conditions if it is determined that it was 
issued because of willful and persistent misconduct. A 
discharge because of a minor offense will not, however, be 
considered willful and persistent misconduct if service was 
otherwise honest, faithful, and meritorious. 38 C.F.R. § 
3.12(d)(4).  

The offenses specified in 38 C.F.R. § 3.12 are: (1) 
acceptance of an undesirable discharge to escape trial by 
general court-martial; (2) mutiny or spying; (3) an offense 
involving moral turpitude, which generally includes 
conviction of a felony; (4) willful and persistent 
misconduct, and (5) homosexual acts involving aggravating 
circumstances or other factors affecting the performance of 
duty. 38 C.F.R. § 3.12(d) (2003). A discharge issued under 
one of these offenses is considered to have been issued under 
dishonorable conditions. Id.

Unless a discharge review board established under 10 U.S.C.A. 
§ 1553 determines on an individual case basis that the 
discharge would be upgraded under uniform standards meeting 
the requirements set forth in 38 C.F.R. § 3.12 (g), an 
honorable or general discharge awarded under one of the 
following programs does not remove any bar to benefits 
imposed under this section: (1) the President's directive of 
January 19, 1977, implementing Presidential Proclamation 4313 
of September 16, 1974; (2) the Department of Defense's 
special discharge review program effective April 5, 1977; or 
(3) any discharge review program implemented after April 5, 
1977, that does not apply to all persons administratively 
discharged or released from active military service under 
other than honorable conditions. 38 C.F.R. § 3.12(h).

The Basis for the VA Administrative decision of November 1984 
that the veteran's discharge from service was under 
dishonorable conditions was that veteran service was shown to 
be unmeritorious due to willful and persistent misconduct.  
Much of the evidence added to the record subsequent to the 
November 1984 Administrative decision, such as the veteran's 
assertions of being made a scapegoat by his superiors is not 
new evidence since it is cumulative of assertions previously 
made by the veteran and already considered by the VA in the 
1984 determination.  

Other evidence submitted subsequent to 1984 decision is new 
since it was not previously of record and had not been 
previously considered.  However, this evidence, including the 
clinical records documenting treatment for various 
disabilities, and the veteran's assertions regarding the 
precise amount of time lost during service are not material 
since such does not demonstrate that the behavior resulting 
in the veteran's undesirable discharge was not due to 
persistent and willful misconduct nor that the veteran was 
insane at the time of such misconduct.  This evidence does 
not raise a reasonable possibility of substantiating the 
veteran's claim. 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence not having been received, the 
appellant's application to reopen the claim that the 
character of his discharge from service is not a bar to VA 
compensation benefits is denied.  



	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



